Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to all pending claim(s) have been considered but are moot because the new ground of rejection does not rely on all reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0134053 A1 to Mayer et al. (hereinafter “Mayer”) in view of U.S. Patent Application Publication No. 2008/0229805 A1 to Barket et al. (hereinafter “Barket”) in view of NPL titled “A Review of Graphene-Based Electrochemical Microsupercapacitors” by Guoping Xiong et al. (hereinafter “Xiong”).

Regarding Claims 1 and 19, Mayer teaches an actuating and sensing module (see Figs. 1A, 1B, see abstract), comprising: 
at least one sensor (see chemical sensor 12, Fig. 1B, see paragraph [0030], chemical sensor 22, Figs. 2C, 2D, see paragraph [0033]) disposed for measuring fluid (see paragraphs [0030] – [0033] describing the chemical sensor 12 as being a gas sensor); 

a power storage member (see paragraph [0006] describing batteries that provide power to the device and its parts), and disposed for providing power to the at least one sensor and the at least one actuating device for driving the at least one sensor and the at least one actuating device (see paragraph [0006] describing the batteries that are used to provide power to the device and its parts, thus including the sensor and the actuator as the sensor and the actuator are considered as the different parts of the device);
a carrier configured as a substrate (see arrangement of the chemical sensor 12 and the actuator 13 both being mounted along the duct 11, thus the duct 11 serving as a carrier/substrate as it supports the sensor and the actuator, see paragraph [0030]);
a main body (housing 10, Fig. 1A, 1B) having a measuring chamber (measuring chamber can be considered as the tubular duct 11, Fig. 1B, see also ducts 21 at Figs. 2C, 2D), wherein the at least one sensor (12, 22) and the at least one actuating device 
an inhale channel (see the channel that allows movement of the air sample into the duct 11 which further allows the air to be introduced to the sensor as described at paragraphs [0030] and [0035], see for instance the portion of the duct 11 from the opening 106 to the sensor region 12 and the actuator 13 as the air movement is being drawn in (i.e. inhaled) from the outside to the inside as illustrated in Fig. 1B) disposed in the measuring chamber (11, 21); 
wherein when the at least one actuating device (13, 25) is driven, the inhale channel inhales the fluid for allowing the fluid to be introduced toward the at least one sensor (see for instance the channel that links the portion of 11 to the sensor 12, Fig. 1B, note that the air movement caused by the actuator 13 is being drawn into (i.e. inhaled) and being allowed to be exposed (i.e. introduced) toward the sensor), so as to make the fluid measured by the at least one sensor (see paragraph [0005] describing an actuator to move air along the duct and along a sensitive surface of the chemical sensor, see also actuator 13, Fig. 1B and/or different types of actuators that are driven at Figs. 2A – 2D, paragraphs [0034] – [0036]).
Even though Mayer teaches a carrier configured as a substrate as indicated above, Mayer does not explicitly teach wherein the at least one sensor, the at least one actuating device and the power storage member are integrally disposed on the carrier to be a modularized structure.
Barket, in the field of portable sampling devices, teaches the at least one sensor (see control unit 116 that also comprises various sensors as described at paragraph 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the integral and modularized arrangement of Barket into Mayer in order to allow modularity, flexibility and ease of use of the portable sampler.  
Mayer in view of Barket does not explicitly teach a power storage member configured as a graphene battery.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a graphene battery as the power storage member, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
In addition, Xiong in the field of graphene based electrochemical microsupercapacitors for power storage, teaches a microsupercapacitors that are based on graphene (see abstract, see pages 30 – 33).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use graphene based battery of Xiong into Mayer in view of Barket in order to efficiently improve the energy storage.

Regarding Claim 2, Mayer as modified above teaches the main body (10) has an inlet passage (opening 106, see Fig. 1B and paragraph [0030]) and an outlet passage (opening 107, Fig. 1B, see paragraph [0030]) disposed for allowing the fluid introduced from the inlet passage into the measuring chamber and discharged from the measuring chamber to outside of the main body through the outlet passage (see paragraph [0030] describing “As shown in FIG. 1B the opening 106 is linked to a tubular duct 11 passing through the interior of the housing. Whilst one opening is sufficient for an exchange of air between the interior of the housing and the exterior, in the example shown the duct exits the housing through another opening 107 at the right side wall of the housing 10”); 
and the sensor (12) is aligned with the inlet passage (106, see arrangement at Fig. 1B), and the actuating device (13) is aligned with the outlet passage (107, see arrangement at Fig. 1B).  

Regarding Claim 3, Mayer as modified above teaches wherein the sensor (12) is configured as at least one selected from the group consisting of a gas sensor (see paragraph [0031] describing the chemical sensor as being a gas sensor), an oxygen sensor, a carbon monoxide sensor, a carbon dioxide sensor, a liquid sensor, a temperature sensor, a humidity sensor, an ozone sensor, a particulate sensor, a volatile organic compound sensor, a light sensor, and combinations thereof (see paragraphs [0009] – [0011] describing the sensor).  

Regarding Claim 4, Mayer as modified above teaches the claimed invention except for the sensor is configured as a graphene sensor.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a graphene sensor, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding Claim 5, Mayer in view of Barket as modified above teaches the sensor is configured as at least one selected from the group consisting of a bacterial sensor, a virus sensor, a microorganism sensor, and combinations thereof (see paragraph [0003] of Mayer describing the chemical sensor which can be used in a variety of applications including breath analysis used for medical purposes which could comprise detection of microorganisms/bacteria/virus and/or paragraph [0032] of Barket describing the handheld device analyzing contaminants or pollutants, biological materials etc., thus reading on the invention as claimed).  
 
Regarding Claim 6, Mayer in view of Barket as modified above teaches wherein the sensor is configured as a sensor for measuring a biomarker (see paragraphs [0003], [0009] – [0011] describing the type of sensor as a chemical sensor which can be useful for multiple purposes such as testing for hazardous gases, breath analysis for general medical purposes etc. and/or paragraph [0032] of Barket describing the handheld 

Regarding Claim 7, Mayer as modified above teaches wherein the actuating device is configured as at least one selected from the group consisting of an electric actuating device, a magnetic actuating device, a thermal actuating device, a piezoelectric actuating device, a fluid actuating device, and combinations thereof (see paragraph [0012] describing the actuator which can be selected from a variety of groups including electromagnetical, electro-acoustical, piezoelectric, heat or cooling etc. hence reading on the invention as claimed).  

Regarding Claim 8, Mayer as modified above teaches fluid actuating device (see paragraphs [0012]).  Mayer does not explicitly state wherein the fluid actuating device is a MEMS pump.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use MEMS pump, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  

Regarding Claim 9, Mayer as modified above teaches wherein the fluid actuating device is a piezoelectric pump (see paragraphs [0012] and [0041] describing the actuator which can be built for example from piezoelectric elements that can create an .  

Claims 10 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mayer in view of Barket in view of Xiong and further in view of U.S. Patent Application Publication No. 2014/0178220 A1 to Fujisaki et al. (hereinafter “Fujisaki”).

Regarding Claim 10, Mayer generally teaches the use of a piezoelectric actuator (see paragraph [0012]).  
Mayer in view of Xiong does not explicitly teach the details of the piezoelectric pump including: a fluid inlet plate having at least one fluid inlet hole, at least one convergence channel, and a central cavity defining a convergence chamber, wherein the at least one gas inlet hole is disposed for introducing the fluid, and wherein the convergence channel is disposed corresponding in position to the fluid inlet hole for guiding the fluid from the fluid inlet hole toward the convergence chamber; a resonance plate having a central aperture and a movable part, wherein the central aperture is aligned with the convergence chamber and the movable part surrounds the central aperture; and a piezoelectric actuator aligned with the resonance plate, wherein a gap is formed between the resonance plate and the piezoelectric actuator and is defined as a first chamber, so that when the piezoelectric actuator is driven, the fluid introduced from the at least one fluid inlet hole of the fluid inlet plate is converged to the central cavity through the at least one convergence channel, and flows into the first chamber through the central aperture of the resonance plate, whereby the fluid is further transported via a 
Fujisaki, in the field of piezoelectric micro-blower, teaches wherein the piezoelectric pump (see abstract, see for instance Figs. 1 – 3) includes: 
a fluid inlet plate (the outer case 5 with sidewall portion 50 and top wall portion 52, where hollow section 51 that guides the inflow towards the interior of the piezoelectric micro-blower A, see Fig. 1, see paragraph [0050]) having at least one fluid inlet hole (see inlet at 51, Fig. 1, see paragraphs [0050], [0051]), at least one convergence channel (see inflow passages 7 defined by a plurality of grooves as seen at Fig. 2, see paragraph [0051]), and a central cavity defining a convergence chamber (see central space 6, Fig. 1, see paragraph [0051]), wherein the at least one gas inlet hole (51) is disposed for introducing the fluid (see arrangement at Fig. 1), and wherein the convergence channel (7) is disposed corresponding in position to the fluid inlet hole (51) for guiding the fluid from the fluid inlet hole toward the convergence chamber (see Figs. 1, 2 and arrow showing movement of the fluid through 51, 7 and 6); 
a resonance plate (see top plate portion 10 that resonates, Fig. 1 and paragraph [0051]) having a central aperture (first opening 11, Fig. 1, see paragraph [0051]) and a movable part (portion of 10 that resonates in response to the resonance vibration of the vibrating plate 2 is considered as the claimed movable part), wherein the central aperture (11) is aligned with the convergence chamber (6) and the movable part (10) surrounds the central aperture (11, see arrangement at Fig. 1); and 
a piezoelectric actuator (vibrating plate 2 where a piezoelectric element 20 is arranged, see paragraph [0050] and Fig. 1) aligned with the resonance plate (see 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the piezoelectric blower of Fujisaki into Mayer in view of Barket in view of Xiong in order to provide an efficient piezoelectric blower/pump (see paragraphs [0011], [0014]).  

Regarding Claim 11, Mayer in view of Barket in view of Xiong in view of Fujisaki as modified above teaches wherein the piezoelectric actuator includes: 
a suspension plate (see for instance diaphragm 21, Fig. 5, paragraph [0061] of Fujisaki which can be considered as the suspension plate) and having a first surface (either one of top or bottom of 21), a second surface (the other side of top/bottom of 21) opposite to the first surface and a bulge (intermediate plate 22, Fig. 5 of Fujisaki can be 
an outer frame (see multiple outer frames at outer case 5 that surrounds the suspension plate 21 as well as first and second frame members 13, 14, Fig. 5, see paragraph [0061] of Fujisaki) surrounding the suspension plate (see arrangement at Fig. 5 of Fujisaki); 
at least one bracket (see connecting portions 4 with attachment portions 10b and 10c at outer ends thereof, see Figs. 5, 6, and paragraph [0061] of Fujisaki) connected between the suspension plate (21) and the outer frame (5) for providing an elastic support (see paragraph [0063] of Fujisaki describing “The attachment portions 10b and 10c of the top plate 10 are fixed to the retaining surfaces 55, so that the inner case 1 is elastically retained in the outer case 5 in a floating state”); and 
a piezoelectric plate (piezoelectric element 20, Fig. 5, see paragraph [0061] of Fujisaki) having a side, wherein a length of the side of the piezoelectric plate (20) is less than or equal to that of the suspension plate (21), and the piezoelectric plate (20) is attached on the second surface of the suspension plate (see attachment of the 20 at the second surface having the bulge 22, Fig. 5 of Fujisaki), and wherein when a voltage is applied to the piezoelectric plate, the suspension plate is driven to undergo the bending vibration (see paragraphs [0061] and [0062] of Fujisaki describing applying a voltage to the piezoelectric element 20 to bend the vibrating plate 2 which comprises elements 21 and 22).  
Even though Fujisaki teaches the suspension plate 21 having an annular shape, Fujisaki does not explicitly teach the suspension plate being square-shaped.  However, Fujisaki (see also applicants disclosure at page 11, lines 11 – 13 stating “…but the type of suspension plate 1331 may be varied according to the practical requirements”).

Claims 12 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mayer in view of Barket in view of Xiong and further in view of U.S. Patent Application Publication No. 2016/0290912 A1 to Kent et al. (hereinafter “Kent”).  

Regarding Claim 12, Mayer teaches a microprocessor (see paragraph [0006] describing the portable device which can be a smart phone, a handheld computer, a laptop, etc. in which processors are enclosed) configured to process and calculate a data measured by the sensor, and drive the actuating device, wherein the data measured by the sensor is processed into an output data by the microprocessor (see paragraphs [0052] and [0053] describing a control system 64 which is part of the general processing unit within the portable device, see Fig. 6, note that the measuring process which includes the operation of the actuator and the sensor is controlled by the processing unit thus reading on the invention as claimed); and 

wherein the connection device (10) is configured as a portable mobile device having a wireless communication module (see paragraphs [0006], [0029] describing the device as a mobile phone, thus it is obvious that the mobile phone has a wireless communication module).
Even though Mayer teaches a communication transceiver that receives data signals and that communicates with a connection device as described above, Mayer in view of Barket in view of Xiong is silent regarding the output data is transmitted from the connection device to a networking relay station, and is then transmitted from the networking relay station to a cloud data processor, so that the output data is processed by and stored in the cloud data processor.  
Kent, in the field of monitoring air quality with an airborne biological particle monitoring device, teaches the output data is transmitted from the connection device to a networking relay station, and is then transmitted from the networking relay station to a cloud data processor, so that the output data is processed by and stored in the cloud data processor (see Figs. 1, 2, 4 – 7, 51 – 53, paragraphs [0077], [0078], [0098], [0126], [0536] – [0545] describing the system comprising a personal airborne particle monitoring device and a remote cloud server that is connected to the monitoring device via a communication network 115 including various implementations of cloud data processing/accessing).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the networking station and cloud data processor of Kent into Mayer in view of Barket in view of Xiong in order to efficiently and accurately process the data, which can also be accessed by multiple users.    

Regarding Claim 13, Mayer in view of Barket in view of Xiong in view of Kent as modified above teaches wherein the connection device is connected to one of a notification processing system and a notification processing device so as to enable an air quality notification mechanism (see screen of mobile device 10 that can provide a notification, see paragraph [0048] of Mayer and/or paragraphs [0092], [0099], [0161] of Kent in which air quality is being monitored and data provided/notified to a user).  

Regarding Claim 14, Mayer in view of Barket in view of Xiong in view of Kent as modified above teaches wherein the connection device is configured as one of a display device having a wired communication module and a display device having a wireless communication module (see mobile device 10 of Mayer thus having a display device having a wireless communication module).  

Regarding Claim 15, Mayer in view of Barket in view of Xiong in view of Kent as modified above teaches wherein the cloud data processor issues a notification signal after processing the output data, the notification signal is transmitted to the networking relay station and is then transmitted to the connection device, and wherein the connection device is connected to a notification processing system for enabling an air quality notification mechanism (see paragraphs [0092], [0099], [0161], [0539] and Figs. 1, 4 – 7, 53 of Kent in which air quality is being monitored and data provided/notified to a user note that the air quality as monitored is being communicated and notified through the various components as disclosed by Kent).  

Regarding Claim 16, Mayer in view of Barket in view of Xiong in view of Kent as modified above teaches wherein the cloud data processor issues a notification signal after processing the output data, the notification signal is transmitted to the networking relay station and is then transmitted to the connection device, and wherein the connection device is connected to a notification processing device for enabling an air quality processing mechanism (see paragraphs [0092], [0099], [0161], [0539] and Figs. 1, 4 – 7, 53 of Kent in which air quality is being monitored and data provided/notified to Kent).    

Regarding Claim 17, Mayer in view of Barket in view of Xiong in view of Kent as modified above teaches further comprising a second connection device disposed for sending a control command, wherein the control command is transmitted from the second connection device to the cloud data processor through the networking relay station, and is then transmitted from the cloud data processor to the connection device through the networking relay station, so that the connection device sends the control command to the communication transceiver of the actuating and sensing module (see for instance Fig. 53 and paragraphs [0541] – [0543] of Kent describing additional client systems 5313, 5316 and 5319 that can be used along with the server system 5322 which are all connected to the communication network 5324 and accessed by the particle monitoring device of Kent, note that signals are being communicated among the different servers through the communication network 5324 thus reading on the invention as claimed).  

Regarding Claim 18, Mayer in view of Barket in view of Kent as modified above teaches wherein the second connection device is configured as one of a device having a wired communication module and a device having a wireless communication module (see paragraphs [0539] – [0540] of Kent and Fig. 53 showing communication network comprising wireless communication links, hardwire links etc.). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form accompanying this office action which comprises the following references:
Andreyev et al. (U.S. 2016/0186240) teaches hand-held molecular diagnostic test device including a housing, detection module, pump, power source and PCB.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403. The examiner can normally be reached M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MARRIT EYASSU/Primary Examiner, Art Unit 2861